Citation Nr: 1724314	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-18 509	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Pension Management Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to April 1964.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and a May 2012 rating decision of the VA Pension Management Center in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran's wife is seeking service connection for schizophrenia, alleging it ultimately caused the Veteran's death.  Specifically, she contends that the Veteran's diagnosed schizophrenia was incurred in service and caused the Veteran's coronary artery disease.  Alternately, the Veteran's wife contends that the Veteran's exposure to hazardous chemicals during active service caused the Veteran's coronary artery disease.

The Veteran was not service-connected for coronary artery disease or schizophrenia at the time of his death.  Therefore, the Board must consider whether service connection for these disabilities is warranted.  The Board will review de novo the claim for dependency and indemnity compensation even though it denied service connection for schizophrenia in July 1997 and April 2000.  See 38 C.F.R. § 20.1106 (2016).

In this regard, the evidence of record includes a September 1997 private opinion from Dr. Kenneth L. Director (Dr. Director) that throughout the course of the Veteran's therapy sessions it became fairly evident that his illness first began manifesting itself during his military service.  Examples of this include erratic behaviors: the Veteran's two lengthy A.W.O.L.s, consistently carrying a loaded weapon with clips, and periodically threatening the lives of fellow soldiers and civilians.  The Veteran's family also recognized irrational thoughts and behaviors immediately upon his return from service duty.

The evidence of record suggests that the Veteran's schizophrenia is of service origin.  However, the Veteran's death certificate lists the Veteran's cause of death as ischemic cardiomyopathy and coronary artery disease.  The Board acknowledges that the evidence of record includes an August 2016 VA examination report in which the examiner opined that there is no medical evidence in the record that connects the Veteran's schizophrenia to his coronary artery disease.  However, the Board finds this opinion to be inadequate because it does not include a sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Once VA undertakes the effort to provide an examination or obtain an opinion for a service connection claim, even if not statutorily obligated to do so, one must be provided or obtained that is adequate for the purpose sought.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that an additional VA opinion is needed.     

Turning to the appellant's claim for burial benefits, the Board finds that this claim must also be remanded, as it is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide or authorize VA to obtain records of the Veteran's relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Obtain a medical opinion regarding the Veteran's cause of death.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability.  Following review of the claims file, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or more) that schizophrenia was the immediate or underlying cause of the death or was etiologically related to the death?

   (b) Is it at least as likely as not (50 percent probability or more) that schizophrenia contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death?  The examiner is asked to specifically address whether schizophrenia contributed to the Veteran's coronary artery disease or ischemic cardiomyopathy. 

All findings and conclusions should be supported with a complete rationale and set forth in a report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record. 

The examiner is also asked to identify and explain the information relied on, to include relevant medical literature.  

If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the appellant should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




